DETAILED ACTION
	This Office action is in response to the amendment filed 15 January 2021.  By this amendment, claims 1, 16, 18, and 20 are amended; claims 14-15 and 23-27 are cancelled.  Claims 1-3, 11-13, and 16-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 11-13, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to incorporate the allowable subject matter of claim 15 indicated in the previous Office action dated 16 October 2020.  Claims 2-3, 11-13, and 16-17 depend from independent claim 1.
Dependent claim 18 containing previously indicated allowable subject matter (see Office action dated 16 October 2020) has been amended to independent form.  Claim 19 depends from independent claim 18.
Dependent claim 20 containing previously indicated allowable subject matter (see Office action dated 16 October 2020) has been amended to independent form.  Claims 21-22 depend from independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0181300 A1 to Park et al. and US 2019/0326473 A1 to Choi et al. disclose similar semiconductor devices however do not disclose the particular configuration of cover electrodes and insulation layers as in the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner

4 May 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813